Citation Nr: 9911607	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-44 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for pain in the left 
side.  

3.  Entitlement to service connection for refractive error of 
vision.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for pain in the chest.  

6.  Entitlement to service connection for aching joints.  

7.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1972 to December 1974 
and from February 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Louisville, Kentucky.

The Board notes that the veteran withdrew his request for a 
hearing before a member of the Board and opted for a hearing 
before a local hearing officer.  The veteran failed to report 
for the local hearing scheduled in March 1995.  

In an April 1997 rating decision, the RO granted service 
connection for a right knee disorder and irritable colon 
syndrome.  Therefore, the issue of service connection for 
these claims is not now before the Board.  

The Board notes that the veteran's August 1994 notice of 
disagreement included disagreement with the denial of service 
connection for gum disease.  The RO provided the veteran with 
a statement of the case on this issue in July 1998.  The 
veteran failed to perfect his appeal with respect to that 
issue.  Therefore, the issue of service connection for gum 
disease is not before the Board.   



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the claimed left knee disorder the veteran may have and his 
period of active military service or some incident thereof.   

3.  There is no competent medical evidence of a nexus between 
the claimed pain in the left side the veteran may have and 
his period of active military service or some incident 
thereof. 

4.  The veteran has no ocular disorder other than refractive 
error of vision.  

5.  There is no competent medical evidence of a nexus between 
the veteran's right shoulder disorder and his period of 
active military service or some incident thereof.   

6.  There is no competent medical evidence of a nexus between 
the claimed pain in the chest the veteran may have and his 
period of active military service or some incident thereof. 

7.  There is no competent medical evidence of a nexus between 
the claimed aching joints the veteran may have and his period 
of active military service or some incident thereof. 

8.  There is no competent medical evidence of a nexus between 
the veteran's back disorder and his period of active military 
service or some incident thereof. 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for pain in the left side is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

3.  Entitlement to service connection for refractive error of 
vision is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  

4.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

5.  The veteran's claim of entitlement to service connection 
for pain in the chest is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

6.  The veteran's claim of entitlement to service connection 
for aching joints is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

7.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO obtained the veteran's service medical records dated 
through July 1990.  Despite repeated efforts to obtain 
additional service medical records through the veteran's 
separation in February 1992, no records have been secured.  

The veteran's July 1972 enlistment examination showed distant 
vision of 20/20 in each ear and near vision recorded as J1.  
On the accompanying report of medical history, the veteran 
indicated that he did not wear glasses or contacts.  

In April 1973, the veteran presented complaining of anterior 
chest pain and pain in the left upper quadrant of the 
abdomen.  He had one episode of chest pain before entering 
service.  The chest pain continued for several months.  In 
September 1973, he reported having left anterior chest pain 
for six months with no history of trauma.  Examination and X-
rays were normal.  The impression was muscle spasm.  The 
veteran returned in May 1974 with burning pain in the chest 
radiating to the left shoulder.  Examination revealed the 
left posterior shoulder muscle to be tight and painful to 
palpation.  The impression was muscle tension or heartburn.  
In August 1974, he reported having pain in the chest 
intermittently for two years.  It felt tight and stiff.  

The November 1974 separation examination was negative for any 
physical abnormalities.  Chest X-rays were normal.  Distant 
vision was recorded as 20/20 in each eye.  In April 1976, the 
veteran underwent an examination to be a cadet in the Air 
Force.  No physical abnormalities were found.  Distant and 
near vision were recorded as 20/20 in each eye.  Findings 
from the February 1978 commissioning examination were 
essentially unchanged, as were findings from a periodic 
examination in December 1979.  

In December 1979, the veteran reported having irregular bowel 
movements.  He described having left flank pain before a 
bowel movement with relief after the bowel movement.  He 
underwent additional work-up for possible inflammatory bowel 
disease.  In December 1983, the veteran complained of dull 
pain in the left upper quadrant of the abdomen and 
constipation.  The diagnosis was constipation.  The veteran 
was seen in the optometry clinic in January 1986 with 
complaints of watery eyes when reading.  He had no current 
prescription.  Examination revealed far vision of 20/30 in 
each eye and near vision of 20/20 in each eye.  He was given 
a prescription for glasses.  The diagnosis was myopia.  Notes 
from a routine optometry examination in May 1988 showed that 
the veteran was diagnosed with myopia and with astigmatism on 
the right.  No prescription changes were made.  Optometric 
examination notes dated in April 1990 continued to show far 
vision of 20/30.  No other ocular problems were found.  The 
diagnosis was myopia.  

The veteran underwent a periodic examination in May 1990.  No 
physical abnormalities were found.  The veteran's distant 
vision was 20/50 on the right and 20/40 on the left, 
corrected to 20/20 and 20/15 respectively.  Near vision was 
20/20 bilaterally.  It was noted that the veteran had 
defective visual acuity bilaterally and required glasses.      

Following the submission of his original disability claim, 
the veteran was afforded a series of VA examinations in 
February 1993.  During the general medical examination, he 
reported having chronic left-sided flank pain, fairly 
constant for three to five years.  He denied any history of 
trauma.  The veteran also related a questionable history of a 
detached retina.  Physical examination was normal.  The 
diagnosis included chronic left-sided abdominal pain by 
report with no evidence of abnormality on physical 
examination and questionable history of detached retina of 
the right eye.  

During the orthopedic examination, the veteran related that 
he developed intermittent pain in the right anterior shoulder 
in approximately 1980.  He denied any trauma.  It occurred 
daily and was aggravated by lifting or prolonged inactivity.  
He relieved the pain with stretching and hot showers.  On 
examination, there was limited motion and mild impingement 
sign.  X-rays of the right shoulder were normal.  The 
diagnosis was early impingement syndrome of the right 
shoulder with frequent symptoms not requiring medical 
intervention.  

Finally, during the vision examination, the veteran indicated 
that he had a history of tearing since returning from Saudi 
Arabia, but the condition had improved.  He also had 
occasional blurry vision.  Visual acuity at far was 20/40- on 
the right and 20/30- on the left.  Near vision was 20/20 at 
near bilaterally.  The diagnosis included refractive error of 
-0.75 in the right eye and -0.50 in the left eye with early 
presbyopia and tearing of unknown etiology.  The examiner 
indicated that he referred the veteran to follow up at the 
Retinal Clinic for retinal abnormality.      

The veteran underwent additional VA examinations in May 1996.  
The report of the general medical examination was negative 
for complaints or findings related to the claimed disorders.  

During the orthopedic examination, the veteran related that 
he had knee tenderness around the patella of gradual onset 
and lasting for about five years.  Activities increased the 
pain and he fatigued easily.  He used a knee sleeve, but 
received no medication or physical therapy.   The veteran 
also described a several year history of right shoulder pain 
at extremes of motion.  He denied any trauma, popping, 
grinding, or instability.  He occasionally took non-steroidal 
anti-inflammatory drugs (NSAIDs).  He also complained of 
occasional lower back stiffness, especially with sitting for 
long periods.  He denied any trauma or neurologic symptoms 
such as numbness, tingling, or bowel or bladder complaints.  
Generally, there had been no change in his complaints since 
the previous examination.  Examination of the left knee 
revealed full range of knee motion with no patellofemoral 
tenderness or crepitus.  There was mild collateral ligament 
laxity, but no laxity of the cruciate ligament.  Drawer and 
Lachman tests were negative.  Examination of the right 
shoulder showed full range of motion with no instability, 
crepitus, or tender points.  Examination of the back revealed 
some limitation of motion on all movements.  Deep tendon 
reflexes were normal.  There was full muscle strength.  X-
rays of the left knee were normal.  Films of the right 
shoulder showed mild degenerative changes with spur 
formations at the acromioclavicular joint.  X-rays of the 
lumbosacral spine were normal.  The diagnosis was knee 
tenderness, maybe with a mild chondromalacia, right shoulder 
full range of motion and no abnormalities found on 
radiographic or physical examination, and mild mechanical 
lower back pain, non-debilitating, no neurologic symptoms or 
complaints.  The examiner commented that the veteran would 
benefit from weight loss and increased exercise.  

The report of the vision examination revealed complaints of 
intermittent floaters with no increase in number.  The 
examiner offered no diagnosis other than refractive error, 
specifically myopia and presbyopia.  

In an October 1996 statement offered in response to the RO's 
Persian Gulf development letter, the veteran described 
complaints including pain in the joints.  He continued to see 
floaters, otherwise his sight had not changed.  He also had a 
discomforting sensation in the left lower side.  

The University of Louisville Hospital indicated that it had 
no records for the veteran.  Records from Humana Health Care 
were negative for complaint or treatment of any of the 
claimed disorders.  

The veteran was afforded additional VA orthopedic examination 
in March 1997.  He did not recall any left knee trauma or 
left knee problem.  He had no pain in the left knee or any 
difficulty with it.  He reported having intermittent pain in 
the right shoulder for 10 years that was aggravated by heavy 
lifting or lifting above the head aggravated the pain.  There 
was no history of right shoulder trauma.  The veteran also 
described constant, throbbing pain in the lower back.  He 
denied any back trauma.  He did not take any medication.  
Examination was negative for any swelling of any joint or 
redness or tenderness secondary to swelling.  There was no 
gross deformity.  Examination of the left knee revealed no 
subluxation, lateral instability, loose motion, malunion, or 
tenderness.  Left knee motion from 0 to 130 degrees.  
Examination of the right shoulder revealed full range of 
motion with crepitus with mild tenderness at 160 degrees.  
Muscle strength was 5/5 with no atrophy.  Examination of the 
lumbosacral spine revealed full range of motion with no 
tenderness and no grimacing or other objective sign of pain.  
Muscle strength was 5/5.  The diagnosis was mild degenerative 
joint disease with spur formation in the right 
acromioclavicular joint with tenderness.  No diagnosis was 
offered with respect to the left knee or back.   

In February 1998, the veteran underwent more VA examinations.  
During the general medical examination, he related subjective 
complaints including joint pain, specifically the knees, 
right shoulder, and left wrist.  Although he had pain in 
these joints before his Persian Gulf service, it was constant 
since that time.  Exercising and cold weather aggravated the 
pain.  He also stated that he thought the joint pain had just 
gotten worse with age.  In addition, since 1991 the veteran 
had pain in the bilateral lower flank area, described as an 
uncomfortable feeling in the muscles, like a tightness or 
constriction.  The sensation was constant.  He denied relief 
with urination or bowel movements, but had some relief with 
drinking cranberry juice.  On examination, the left knee had 
full range of motion with stated pain and grimacing.  The 
right shoulder had full range of motion with stated pain.  
The lumbosacral spine also had full range of motion with 
stated pain.  There was no spasm to palpation.  Neurologic 
examination was normal.  Renal ultrasound was normal.  The 
diagnosis was low back discomfort, knee pain, and mild 
degenerative joint disease of the right acromioclavicular 
joint per May 1996 X-rays.  With respect to the left knee and 
low back, the examiner stated that there was insufficient 
clinical evidence at present to warrant a diagnosis of an 
acute or chronic disorder or residuals thereof.  

During the vision examination, the veteran complained of 
floaters in both eyes for seven or eight years without 
associated symptoms.  Ocular examination was normal except 
for marginal elevation of the optic nerve heads bilaterally.  
Ophthalmologic examination revealed no significant 
constriction in the visual fields and no enlargement of the 
blind spot of either eye.  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, 38 U.S.C.A. § 1117 provides for additional 
compensation for Persian Gulf veterans suffering from a 
chronic disability resulting from an undiagnosed illness that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1998).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Initially, the Board observes that the veteran original 
disability claim form listed "deteriorated sight" as a 
claimed disorder.  He has been diagnosed with myopia and 
presbyopia, refractive errors of the eye.  Refractive error 
of the eye is not a disease or injury for purposes of 
service-connected compensation within the meaning of 
applicable law and regulations.  38 C.F.R. § 3.303(c).  
Accordingly, this claim must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

Upon consideration of the evidence of record, the Board finds 
that the remainder of the veteran's claims is not well 
grounded.  The first requirement of a well grounded claim is 
a medical diagnosis of a current disability.  Epps, 126 F.3d 
at 1468.  However, in this case, there is no medical evidence 
showing a current diagnosis of a disability related to the 
claimed pain in the left side, pain in the chest, and aching 
joints.  A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

With respect to the claim for pain in the left side, the 
Board notes that the veteran's service medical records 
reflect a complaint of left flank pain associated with 
irregular bowel movements.  It is emphasized that the veteran 
is service-connected for irritable colon syndrome.  In 
addition, during the February 1998 VA general medical 
examination, the veteran reported having pain in flank area.  
However, the examiner did not diagnose any disability related 
to this complaint.       

The Board acknowledges that, because there is no diagnosis, 
the claimed left side pain may be considered under the 
provisions for Persian Gulf claims.  However, Persian Gulf 
claims still require medical evidence of a chronic 
disability.  Such evidence is lacking here.  For example, VA 
examinations fail to reveal any objective evidence of chronic 
disorder related to the left side pain.  In addition, the 
veteran made no report at all of such pain between the 
February 1993 VA examination and his October 1996 statement 
and the February 1998 VA examination.  Lacking evidence of a 
chronic disability, the claim is still not well grounded.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).      

With respect to the claim for aching joints, the Board 
observes that, during the most recent VA examination in 
February 1998, the veteran complained of joint pain, 
specifically in the knees, right shoulder, and left wrist.  
The veteran is currently service-connected for a right knee 
disorder and residuals of a fractured left wrist.  In 
addition, the veteran has made separate claims for disorders 
of the left knee and right shoulder.  Thus, it generally 
appears that claim for service connection for aching joints 
is effectively subsumed within other, more specific claims.  
Inasmuch as the claim may refer to other joints not 
specifically mentioned, the Board stresses that there is no 
evidence showing a diagnosis related to complaints of pain in 
other joints.  
  
If there is no medical diagnosis of a current disability, 
there necessarily can be no competent medical evidence of a 
nexus between the disability and active military service.  
The veteran is a lay person untrained in medicine.  
Therefore, he is not competent to offer an opinion as to 
whether a medical disability exists or as to the etiology of 
the disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, these claims are not well grounded.  
Epps, 126 F.3d at 1468.  

The evidence does reveal a diagnosis of possible mild 
chondromalacia in the left knee, early impingement syndrome 
and mild degenerative joint disease in the right shoulder, 
and mechanical low back pain.  Therefore, the first 
requirement for a well grounded claim is satisfied.  The 
veteran essentially claims that he incurred these problems in 
service.  For purposes of determining whether a claim is well 
grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette, 8 Vet. App. at 77-78; King, 
5 Vet. App. at 21.     

Regarding the right shoulder, the Board notes that there was 
no evidence of arthritis prior to the May 1996 X-rays.  The 
veteran complained during service of left shoulder pain, but 
has not made complaints regarding that shoulder since 
service.  Because right shoulder arthritis was not manifest 
within one year of the veteran's separation from service in 
1992, the degenerative changes are not presumed to have been 
incurred in service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).    

However, these claims are also not well grounded because 
there is no competent medical evidence of a nexus between the 
disability and active military service.  That is, the VA 
examiners who provided the diagnoses did not relate the 
disorders to service.  The Board acknowledges that VA 
examiners have included in examination reports history 
suggesting that the disorder began in service.  However, 
medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Again, the veteran has generally 
asserted that each disorder began in service.  However, 
where, as here, the etiology of disorders of the left knee, 
right shoulder, and back is the issue, the veteran's lay 
opinion does not satisfy the requirements for a well grounded 
claim.  Clyburn v. West, No. 97-1321, slip op. at 9 (U.S. 
Vet. App. April 2, 1999); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a left knee disorder, pain in the left side, a 
right shoulder disorder, chest pain, aching joints, and a 
back disorder.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the above-references claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for the above-listed disorders, he should submit 
competent medical evidence showing a medical diagnosis for 
each of the disorders, as well as a relationship between the 
disorder and his period of active military service.  
Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for pain in the left side 
denied.  

Entitlement to service connection for refractive error of 
vision is denied.  

Entitlement to service connection for a right shoulder 
disorder is denied.  

Entitlement to service connection for pain in the chest is 
denied.  

Entitlement to service connection for aching joints is 
denied.  

Entitlement to service connection for a back disorder is 
denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

